Opinion filed August 16, 2012




                                            In The


   Eleventh Court of Appeals
                                         __________

                       Nos. 11-12-00220-CR & 11-12-00221-CR
                                     __________

                            RICKEY DALBERT, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                          On Appeal from the 244th District Court

                                     Ector County, Texas

                        Trial Court Cause Nos. C-32,352 & C-32,353


                           MEMORANDUM OPINION

       In each case, Rickey Dalbert has filed a pro se notice of appeal from the trial court’s
order denying Dalbert’s motion to obtain documents and trial transcripts in forma pauperis. The
request involves a 2008 conviction, and the trial court found that appellant had received a free
copy of the reporter’s record on March 6, 2009. We dismiss the appeals.
       We wrote Dalbert on July 24, 2012, and informed him that it did not appear that we had
jurisdiction in these cases. We requested that he respond in writing on or before August 8, 2012,
and show grounds to continue these appeals. Dalbert has filed a response, but he has not shown
grounds to continue. An intermediate court of appeals is not vested with jurisdiction to consider
an appeal from an order denying a request for a free copy of the trial record when such request is
not presented in conjunction with a timely filed appeal. Self v. State, 122 S.W.3d 294 (Tex.
App.—Eastland 2003, no pet.).         Dalbert’s requests in these cases were not presented in
conjunction with timely filed appeals from his convictions.         Consequently, we have no
jurisdiction to entertain these appeals.
       The appeals are dismissed for want of jurisdiction.


                                                             PER CURIAM


August 16, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2